             Case 1:20-cv-10452-GBD Document 1 Filed 12/10/20 Page 1 of 31




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------------------------x
ZULAY ANDREA ALVAREZ, GERARDO AYALA, ANIBAL
YAGUACHI CAMPOVERDE, EDUARDO GABRIEL                                                PLAINTIFFS’ COLLECTIVE
VILLAFUERTE CHAVEZ, CESAR CUA, RAFAEL                                               ACTION COMPLAINT WITH
HERNANDEZ, OSCAR SANCHEZ JUAREZ, EDUARDO                                                 JURY DEMAND
MUNOZ, ELIAS ANTONIO CHAVEZ PENA
ALEJANDRO PEREZ, on behalf of themselves, and those similarly
situated,

                 Plaintiffs,
v.

FINE CRAFTSMAN GROUP, LLC, JOSEPH ZYSKOWSKI,
and KRZYSZTOF POGORZELSKI, jointly and severally,

                  Defendants.
--------------------------------------------------------------------------------x

                 Plaintiffs, ZULAY ANDREA ALVAREZ, GERARDO AYALA, ANIBAL

YAGUACHI CAMPOVERDE, EDUARDO GABRIEL VILLAFUERTE CHAVEZ, CESAR

CUA, RAFAEL HERNANDEZ, OSCAR SANCHEZ JUAREZ, EDUARDO MUNOZ, ELIAS

ANTONIO CHAVEZ PENA, and ALEJANDRO PEREZ individually, and upon personal

knowledge as to themselves and upon information and belief as to other matters, allege as follows:

                                       NATURE OF THE ACTION

        1.       This lawsuit seeks to recover unpaid minimum wages, unpaid overtime, and

statutory penalties for notice-and-record keeping violations for Plaintiffs and all others similarly

situated. These named Plaintiffs are hourly employees who have worked at Defendants’

construction company, corporately owned as Fine Craftsman Group, LLC, with offices at 74-06

Metropolitan Avenue, Middle Village, NY 11379 (hereinafter “Fine Craftsman”).




                                                       1
            Case 1:20-cv-10452-GBD Document 1 Filed 12/10/20 Page 2 of 31




       2.       Defendants have deprived Plaintiffs and their co-workers of minimum wages and

overtime pay since at least on or about October 23, 2016, in violation of the Fair Labor Standards

Act (“FLSA”).

       3.       Defendants have deprived Plaintiffs of minimum wages and overtime pay since at

least on or about October 23, 2013, in violation of the New York Labor Law (“NYLL”).

       4.       Defendants have violated notice-and-record keeping requirements by failing to

provide statements along with wages listing the name of employee, name of employer, address

and phone number of employer, rate or rates of pay and basis thereof, whether paid by the hour,

shift, day, week, salary, piece, commission, or other, gross wages, deductions, allowances, if any,

claimed as part of the minimum wage, and net wages. Defendants have further violated the

requirement that they provide, upon employee request, explanations of how wages were calculated

in violation of NYLL § 195(3).

       5.       Defendants have violated notice-and-record keeping requirements by failing to

provide employees with wage notices as required on February 1 of every year in violation of NYLL

§ 195(1).

       6.       Plaintiffs bring this action on behalf of themselves and similarly situated current

and former employees who elect to opt-in to this action pursuant to 29 U.S.C. §§ 201 et seq. of the

FLSA, and specifically, the collective action provision of 29 U.S.C. § 216(b), to remedy violations

of the wage-and-hour provisions of the FLSA.

                                 JURISDICTION AND VENUE

       7.       Jurisdiction is proper as this Court has original federal question jurisdiction under

28 U.S.C. § 1331 since this case is brought under the FLSA, 29 U.S.C. §§ 201, et seq. This Court




                                                2
             Case 1:20-cv-10452-GBD Document 1 Filed 12/10/20 Page 3 of 31




has supplemental jurisdiction over the NYLL claims, as they are so related that they form part of

the same case or controversy under Article III of the United States Constitution.

        8.       As stated below Fine Craftsman is an employer engaged in commerce as defined in

the FLSA, 29 U.S.C. § 203(s).

        9.       Upon information and belief, Fine Craftsman is subject to personal jurisdiction in

the State of New York since it is located in Queens County, State of New York.

        10.      Venue is proper in this District because Defendants conduct business in this Judicial

District, and the acts and/or omissions giving rise to the claims herein alleged took place in this

District.

                                           THE PARTIES

                                           DEFENDANTS

        11.      Defendant Fine Craftsman Group, LLC, is a New York limited liability company

doing business as Fine Craftsman Group with offices at 74-06 Metropolitan Avenue, Middle

Village, NY 11379.

        12.      Individual Defendant Joseph Zyskowski (hereinafter “Defendant Zyskowski”) on

information and belief is a resident of Queens County, New York. Defendant Zyskowski who at

all times relevant to this complaint has been an owner and manager of Fine Craftsman.

        13.      Individual Defendant Zyskowski had supervisory control over all Plaintiffs at all

times relevant. Further, Individual Defendant Zyskowski had substantial control over Plaintiffs'

wages, hours and working conditions.

        14.      Individual Defendant Krzysztof Pogorzelski (hereinafter “Defendant Pogorzelski”)

on information and belief is a resident of Queens County, New York. Defendant Pogorzelski at all

times relevant to this complaint has been an owner and manager of Fine Craftsman.




                                                 3
         Case 1:20-cv-10452-GBD Document 1 Filed 12/10/20 Page 4 of 31




       15.      Individual Defendant Pogorzelski had supervisory control over all Plaintiffs at all

times relevant. Further, Individual Defendant Pogorzelski had substantial control over Plaintiffs’

wages, hours, and working conditions.

       16.      Upon information and belief, based on information provided by Plaintiffs,

employees of Defendants, Fine Craftsman is an enterprise whose annual gross volume of sales

made, or business done, is in excess of $500,000. Specifically, Fine Craftsman is a thriving

contractor with several multimillion-dollar renovation contracts. As such, based on Plaintiffs’

personal knowledge of Defendants’ business, as well as upon information and belief, Defendants

are an enterprise engaged in commerce as defined by 29 U.S.C. § 203.

       17.      Upon information and belief, as well as first-hand knowledge of Plaintiffs,

employees of Defendants, Fine Craftsman regularly conducted interstate business. Specifically,

Fine Craftsman has regularly accepted credit card payments debiting funds from out-of-state bank

accounts. In addition, many of the construction materials used originate out of state.

       18.      Defendants are covered employers within the meaning of the FLSA 29 U.S.C. §

203(d) and NYLL § 190.

                                           PLAINTIFFS

                          Allegations Common To All Named Plaintiffs

       19.      For all of the named Plaintiffs whose individual factual allegations are stated below,

(and except those specifically noted) the following common facts apply to each of the named

Plaintiffs, as well as all those similarly situated Collective Action Plaintiffs:

             l At all times relevant, Defendants failed to provide Plaintiffs with wage statements

                or explanations of how their wages were calculated in violation of NYLL § 195(3).




                                                4
         Case 1:20-cv-10452-GBD Document 1 Filed 12/10/20 Page 5 of 31




              l At all times relevant, Defendants failed to provide Plaintiffs with wage notices as

                  required on February 1 of every year in violation of NYLL § 195(1).

              l At all times relevant, Defendants have failed to pay Plaintiffs in accordance with

                  the minimum wage provisions of FLSA, 29 U.S.C. § 206 and NYLL § 652.

              l At all times relevant, Defendants paid Plaintiffs a day rate rather than on an hourly

                  basis as required.

              l At all times relevant, Defendants failed to pay Plaintiffs at the overtime rate for all

                  hours in excess of forty (40) hours per workweek, in violation of the overtime

                  provisions of FLSA, 29 U.S.C. § 207 and NYLL §§ 650 et seq. and regulations

                  promulgated thereunder.

              l At all times Plaintiffs were paid in cash.

                       DEFENDANTS’ MINIMUM WAGE VIOLATIONS

        20.       Both the FLSA and NYLL require that employees be paid a minimum wage, as

per 29 U.S.C. § 206; N.Y. Lab. Law § 652.

        21.       The federal hourly minimum wage during the times relevant to this action was

$7.25

        22.       The state hourly minimum wage during the times relevant to this action,

applicable to large employers, was:

              l on and after December 31, 2013: $8.00 per hour;

              l   on and after December 31, 2014: $8.75 per hour;

              l   on and after December 31, 2015: $9.00 per hour

              l on and after December 31, 2016: $11.00 per hour;

              l on and after December 31, 2017: $13.00 per hour; and




                                                  5
          Case 1:20-cv-10452-GBD Document 1 Filed 12/10/20 Page 6 of 31




              l on and after December 31, 2018: $15.00 per hour;

        23.      At all times relevant Defendants paid Plaintiffs a day rate and failed to pay

Plaintiffs on an hourly basis and to pay minimum wages.

        24.      At all times relevant Plaintiffs received weekly payment, part of which was in

cash given to employees in an envelope.

        25.      Upon information and belief, Defendants knowingly and willfully failed to keep

full and accurate records of Plaintiffs’ hours and wages, including any allowances claimed,

deductions claimed or tips received by Plaintiffs, in violation of the FLSA, NYLL and federal

and state regulations. 29 U.S.C. § 211(c); N.Y. Lab. Law § 661; N.Y. Comp. Codes R. & Regs.

tit. 12, § 142-2.6.

        26.      Upon information and belief, during Plaintiffs’ employment with Defendants,

Defendants failed to display, in a place accessible to employees and in a visually conspicuous

manner, the notices of employee rights as required under the FLSA and federal and state

regulations or otherwise provide Plaintiffs with information about their legal rights.

                          DEFENDANTS’ OVERTIME VIOLATIONS

        27.       At no time did Defendants pay Plaintiffs overtime.

        28.      Upon information and belief, Defendants knowingly and willfully failed to keep

full and accurate records of Plaintiffs’ actual hours worked and wages, in violation of the FLSA,

NYLL and federal and state regulations. 29 U.S.C. § 211(c); N.Y. Lab. Law § 661; N.Y. Comp.

Codes R. & Regs. tit. 12, § 142-2.6.

          DEFENDANTS’ NONPAYMENT PERIOD: AUGUST-OCTOBER 2018




                                                 6
            Case 1:20-cv-10452-GBD Document 1 Filed 12/10/20 Page 7 of 31




       29.      In addition to Defendants ordinary nonpayment of overtime and minimum wage,

for a series of weeks from August to October 2018, Defendants failed to pay Plaintiffs any wages

whatsoever.

       30.      Defendants knowingly and willfully failed to do so, admitting that such wages were

owed and then failing to pay Plaintiffs after repeated requests.

                                    Individual Factual Allegations

Plaintiff Zulay Andrea Alvarez

       31.      Plaintiff Zulay Andrea Alvarez (“Plaintiff Alvarez”) is an adult Hispanic

individual who is a resident of Queens County, State of New York.

       32.      As a cleaner for Defendant Fine Craftsman, Plaintiff Alvarez is a covered

employee as defined by FLSA, 29 U.S.C. § 203(e) and NYLL § 651(5) and NYLL § 190; and

was not exempt by FLSA, 29 U.S.C. § 213.

       33.      Plaintiff Alvarez was employed by Defendant Fine Craftsman from on or about

July 12, 2018 to on or about October 19, 2018.

       34.      From on or about July 12, 2018, to on or about October 19, 2018, Plaintiff Alvarez

generally worked forty (40) hours per week for Defendants. That is, in such period, Plaintiff

Alvarez worked from 8 a.m. to 4:30 p.m. five (5) days a week and she normally received an unpaid

half-an-hour break daily.

       35.      Plaintiff Alvarez was paid a flat daily rate of $100, and thus received $500 per week

for five days’ work, or 40 hours.

       36.      Plaintiff Alvarez’s total weekly hours divided by total weekly pay reveals that she

was paid a straight time rate of $12.50 per hour. Thus, Plaintiff was not paid minimum wage as

required.




                                                7
            Case 1:20-cv-10452-GBD Document 1 Filed 12/10/20 Page 8 of 31




Nonpayment For Four Weeks: September-October 19, 2018

       37.      Further, Plaintiff Alvarez was not paid at all for her last four weeks of work from

on or about September 24, 2018, to October 19, 2018.

       38.      After repeated requests that Defendants pay the unlawfully withheld wages, and

repeated broken promises by Defendants to do so, Plaintiff arrived at work to find no one at the

worksite.

       39.      Additionally, Defendants were holding one week’s pay as a “deposit” on Plaintiff

Alvarez’s last day, and Plaintiff Alvarez was never reimbursed for this unlawfully withheld week

of pay due from her first week of employment.

Plaintiff Gerardo Ayala

       40.      Plaintiff Gerardo Ayala (“Plaintiff Ayala”) is an adult Hispanic individual who is

a resident of Kings County, State of New York.

       41.      As a finishing carpenter for Defendant Fine Craftsman, Plaintiff Ayala is a

covered employee as defined by FLSA, 29 U.S.C. § 203(e) and NYLL § 651(5) and NYLL §

190; and was not exempt by FLSA, 29 U.S.C. § 213.

       42.      Plaintiff Ayala was employed by Defendant Fine Craftsman from on or about

March 1, 2018 to on or about December 15, 2018.

       43.      Plaintiff Ayala worked at the following (non-exhaustive) list of job sites: 61 E. 7th

Street and 236 W. 10th Street among others.

       44.      From on or about March 1, 2018 to on or about December 15, 2018, Plaintiff

Ayala at all times worked forty-nine (49) hours per week for Defendants. That is, in such period,

Plaintiff Ayala worked from 8 a.m. to 4:30 p.m. five (4) days a week and 8 a.m. to 5 p.m. two (2)

days a week and he normally received an unpaid half-an-hour break daily.




                                                8
         Case 1:20-cv-10452-GBD Document 1 Filed 12/10/20 Page 9 of 31




       45.     Plaintiff Ayala was paid a flat daily rate of $180, and was thus paid a total of

$1,080 per week for 49 hours, for a straight time rate of $22.04 per hour.

       46.     At all times relevant, Plaintiff Ayala was not paid any overtime premium for his

hours worked above 40 in a given workweek.

Nonpayment For Five Weeks: August-September 2018

       47.     Starting in or about August 2018, Plaintiff Ayala was not paid for five weeks of

work through September 2018. Thus, Plaintiff Ayala was deprived of minimum wage and

overtime in this period.

       48.     After repeated requests that Defendants pay the unlawfully withheld wages, and

repeated broken promises by Defendants to do so, Plaintiff Ayala abandoned his job because of

the nonpayment.

       49.     Additionally, Defendants were holding one week’s pay as a “deposit” on Plaintiff

Ayala’s last day, and Plaintiff Ayala was never reimbursed for this unlawfully withheld week of

pay due from his first week of employment.

Plaintiff Anibal Yaguachi Campoverde

       50.     Plaintiff Anibal Yaguachi Campoverde (“Plaintiff Campoverde”) is an adult

Hispanic individual who is a resident of the Bronx County, State of New York.

       51.     As a painter/taper for Defendant Fine Craftsman, Plaintiff Campoverde is a

covered employee as defined by FLSA, 29 U.S.C. § 203(e) and NYLL § 651(5) and NYLL §

190; and was not exempt by FLSA, 29 U.S.C. § 213.

       52.     Plaintiff Campoverde was employed by Defendant Fine Craftsman from in or

about May 2018 to on or about October 19, 2018.




                                               9
            Case 1:20-cv-10452-GBD Document 1 Filed 12/10/20 Page 10 of 31




          53.   From in or about May 2018 to on or about September 4, 2018, Plaintiff Campoverde

at all times worked forty-eight (48) hours per week for Defendants. That is, in such period, Plaintiff

Campoverde worked from 8 a.m. to 4:30 p.m. six (6) days a week for a total of 48 hours per week.

He received an unpaid half-an-hour break daily.

          54.   Plaintiff Campoverde was paid a flat daily rate of $180, and thus was paid a total

of $1,080 per week, for a straight time rate of $22.50 per hour for those weeks where he regularly

worked 6 days per week.

          55.   At all times relevant, Plaintiff Campoverde was not paid any overtime premium for

any hours worked above 40 in a given workweek.

Nonpayment For Four Weeks: September-October 18, 2018

          56.   Further, for a four-week period, from on or about September 24, through on or

about October 19, 2018, Defendants unlawfully withheld Plaintiff Campoverde’s wages in their

entirety.

          57.   Thus, Plaintiff Campoverde was deprived of minimum wage and overtime in this

period.

          58.   Specifically, in or about the week of September 24-30, 2018, Plaintiff Campoverde

worked a 7-day week and received no pay.

          59.   From in or about October 1-5, 2018, Plaintiff Campoverde worked for five days,

from in or about October 8-13, he worked for five days, and from in or about October 15-19, 2018,

he worked for four days. At no time was he paid for this work.

          60.   After repeated requests that Defendants pay the unlawfully withheld wages, and

repeated broken promises by Defendants to do so, on October 18, 2018, Plaintiff Campoverde

arrived to the work site only to find that no one was there.




                                               10
         Case 1:20-cv-10452-GBD Document 1 Filed 12/10/20 Page 11 of 31




       61.     Additionally, Defendants were holding one week’s pay as a “deposit” on Plaintiff

Campoverde’s last day, and Plaintiff Campoverde was never reimbursed for this unlawfully

withheld week of pay.

Plaintiff Eduardo Gabriel Villafuerte Chavez

       62.     Plaintiff Eduardo Gabriel Villafuerte Chavez (“Plaintiff Chavez”) is an adult

Hispanic individual who is a resident of Kings County, State of New York.

       63.     As a carpenter for Defendant Fine Craftsman, Plaintiff Chavez is a covered

employee as defined by FLSA, 29 U.S.C. § 203(e) and NYLL § 651(5) and NYLL § 190; and

was not exempt by FLSA, 29 U.S.C. § 213.

       64.     Plaintiff Chavez was employed as a carpenter’s helper by Defendant Fine

Craftsman from on or about December 1, 2017, to on or about April 11, 2019.

       65.     From on or about December 1, 2017, to on or about April 11, 2019, Plaintiff Chavez

at all times worked forty-three and a half (43.5) hours per week for Defendants. That is, in such

period, Plaintiff Chavez worked from 8 a.m. to 5 p.m. four (4) days a week, 8 a.m. to 4:30 pm one

(1) day a week, minus three (3) half an hour breaks per week for a total of 43.5 hours per week.

       66.     Plaintiff Chavez was paid a flat daily rate of $150, and thus was paid a total of $750

per week, for a straight time rate of $17.24 per hour.

       67.     At all times relevant, Plaintiff Chavez was not paid any overtime premium for any

hours worked above 40 in a given workweek.

       68.     Further in March 2019 Chavez expressly requested why he was not being paid

overtime to no avail.

Nonpayment For Nine Weeks: August-October 2018




                                               11
         Case 1:20-cv-10452-GBD Document 1 Filed 12/10/20 Page 12 of 31




       69.     Further, for a nine-week period, from on or about August through October 2018,

Defendants unlawfully withheld Plaintiff Chavez’s wages in their entirety.

       70.     Thus, Plaintiff Chavez was deprived of minimum wage and overtime in this period.

       71.     After repeated requests that Defendants pay the unlawfully withheld wages, and

repeated broken promises by Defendants to do so, Defendants finally paid Plaintiff Chavez for

five unpaid weeks, at the $700 rate.

       72.     Plaintiff Chavez thus has been paid nothing for four weeks worked in the

nonpayment period. Further he is owed overtime for those weeks he was repaid for in the period.

       73.     Additionally, Defendants were holding one week’s pay as a “deposit” on Plaintiff

Chavez’s last day, and Plaintiff Chavez was never reimbursed for this unlawfully withheld week

of pay due from his first week of employment..

Plaintiff Cesar Cua

       74.     Plaintiff Cesar Cua (“Plaintiff Cua”) is an adult Hispanic individual who is a

resident of Kings County, State of New York.

       75.     As a carpenter for Defendant Fine Craftsman, Plaintiff Cua is a covered employee

as defined by FLSA, 29 U.S.C. § 203(e) and NYLL § 651(5) and NYLL § 190; and was not

exempt by FLSA, 29 U.S.C. § 213.

       76.     Plaintiff Cua was employed by Defendant Fine Craftsman from on or about July

4, 2018, to on or about January 4, 2019.

       77.     Plaintiff Cua worked at the following (non-exhaustive) list of job sites: 236 W.

10th Street and 61 E. 7th Street, among others.

       78.     From on or about July 4, 2018, to on or about January 4, 2019, Plaintiff Cua

generally worked fifty-four (51) hours per week for Defendants. That is, in such period, Plaintiff




                                                  12
           Case 1:20-cv-10452-GBD Document 1 Filed 12/10/20 Page 13 of 31




Cua worked from 8 a.m. to 5 p.m. six (6) days a week and he normally received an unpaid half-

an-hour break daily.

          79.   Plaintiff Cua was paid a flat daily rate of $180, and thus was paid a total of $1,080

per week, for a straight time rate of $21.76 per hour.

          80.   At all times relevant, Plaintiff Cua was not paid any overtime premium for any

hours worked above 40 in a given workweek.

Nonpayment For Three Weeks: November 2018

          81.   In or about November 2018 Plaintiff Cua was not paid for three weeks of work.

Defendant Fine Craftsman began paying again in December, but those three weeks have remained

unpaid.

          82.   Plaintiff Cua left his employment with the Defendants because he was owed back

wages from those three weeks in November.

          83.   Plaintiff abandoned his job on or about January 4, 2019, due to this nonpayment.

          84.   Additionally, Defendants were holding one week’s pay as a “deposit” on Plaintiff

Cua’s last day, and Plaintiff Cua was never reimbursed for this unlawfully withheld week of pay

due from his first week of employment..

Plaintiff Rafael Hernandez

          85.   Plaintiff Rafael Hernandez (“Plaintiff Hernandez”) is an adult Hispanic individual

who is a resident of Kings County, State of New York.

          86.   As a carpenter for Defendant Fine Craftsman, Plaintiff Hernandez is a covered

employee as defined by FLSA, 29 U.S.C. § 203(e) and NYLL § 651(5) and NYLL § 190; and

was not exempt by FLSA, 29 U.S.C. § 213.




                                               13
        Case 1:20-cv-10452-GBD Document 1 Filed 12/10/20 Page 14 of 31




       87.     Plaintiff Hernandez was a carpenter employed by Defendant Fine Craftsman from

on or about February 2018 to on or about October 2018.

       88.     Plaintiff Hernandez worked at 236 W. 10th Street among other sites.

       89.     From in or about February 2018 to in or about October 2018, Plaintiff Hernandez

generally worked forty (40) hours per week for Defendants. That is, in such period, Plaintiff

Hernandez worked from 8 a.m. to 4:30 p.m. five (5) days a week. Approximately one to two weeks

per month, Plaintiff Hernandez worked six (6) days per week, at the same hours, instead of five

days per week, for a total of 48 hours worked in such weeks. He normally received an unpaid half-

an-hour break daily.

       90.     Plaintiff Hernandez was paid a flat daily rate of $190, and thus when working five

days per week was paid a total of $950 per week, for a straight time rate of $23.75; and when

working six days per week was paid $1,140 per week, for a straight time rate of $23.75.

       91.     At all times relevant, Plaintiff Hernandez was not paid any overtime premium for

any hours worked above 40 in a given workweek.

       92.     When Plaintiff Hernandez asked for his overtime pay, he was told by Defendant

Zyskowski that he would not receive overtime because he was paid in cash.

Nonpayment For Four Weeks: September 24 to October 18, 2018

       93.     On or about September 24, 2018, Plaintiff Hernandez stopped receiving his pay

from Defendants, and he is owed for four weeks of work.

       94.     After repeated requests that Defendants pay the unlawfully withheld wages, and

repeated broken promises by Defendants to do so, on October 18, 2018, Plaintiff Hernandez

arrived at the work site only to be told by the foreman that no work was available.




                                              14
         Case 1:20-cv-10452-GBD Document 1 Filed 12/10/20 Page 15 of 31




       95.     Additionally, Defendants were holding one week’s pay as a “deposit” on Plaintiff

Hernandez’s last day, and Plaintiff Hernandez was never reimbursed for this unlawfully withheld

week of pay due from his first week of employment.

Plaintiff Oscar Sanchez Juarez

       96.     Plaintiff Oscar Sanchez Juarez (“Plaintiff Juarez”) is an adult Hispanic individual

who is a resident of Kings County, State of New York.

       97.     As a carpenter for Defendant Fine Craftsman, Plaintiff Juarez is a covered

employee as defined by FLSA, 29 U.S.C. § 203(e) and NYLL § 651(5) and NYLL § 190; and

was not exempt by FLSA, 29 U.S.C. § 213.

       98.     Plaintiff Juarez was employed by Defendant Fine Craftsman from on or about

August 1, 2018, to on or about November 7, 2018.

       99.     Plaintiff Juarez worked at the following (non-exhaustive) list of job sites: 236 W.

10th Street; 61 E. 7th Street; 92nd Street and Lexington Avenue; and 121 E. 27th Street among others.

       100.    From on or about August 1, 2018, to on or about November 7, 2018, Plaintiff Juarez

at all times worked forty-nine (49) hours per week for Defendants. That is, in such period, Plaintiff

Juarez worked from 8 a.m. to 4:30 p.m. four (4) days a week and 8 a.m. to 5 p.m. two (2) days a

week, and he normally received an unpaid half-an-hour break daily.

       101.    Plaintiff Juarez was paid a flat daily rate of $180, and thus was paid a total of $1,080

per week, for a straight time rate of $22.04 per hour.

       102.    At all times relevant, Plaintiff Juarez was not paid any overtime premium for any

hours worked above 40 in a given workweek.

Nonpayment For Five Weeks: October - November 2018




                                               15
        Case 1:20-cv-10452-GBD Document 1 Filed 12/10/20 Page 16 of 31




       103.    On or about the beginning of October 2018, Defendants ceased paying Plaintiff

Juarez, and he is owed for five (5) of weeks of work.

       104.    After repeated requests that Defendants pay the unlawfully withheld wages, and

repeated broken promises by Defendants to do so, Plaintiff Juarez abandoned his job because of

the nonpayment.

       105.    Additionally, Defendants were holding one week’s pay as a “deposit” on Plaintiff

Juarez’s last day, and Plaintiff Juarez was never reimbursed for this unlawfully withheld week of

pay due from his first week of employment.

Plaintiff Eduardo Munoz

       106.    Plaintiff Eduardo Munoz (“Plaintiff Munoz”) is an adult Hispanic individual who

is a resident of Kings County, State of New York.

       107.    As a carpenter’s helper for Defendant Fine Craftsman, Plaintiff Munoz is a

covered employee as defined by FLSA, 29 U.S.C. § 203(e) and NYLL § 651(5) and NYLL §

190; and was not exempt by FLSA, 29 U.S.C. § 213.

       108.    Plaintiff Munoz was employed by Defendant Fine Craftsman from on or about

December 1, 2017, to on or about April 11, 2019.

       109.    Plaintiff Munoz worked at the following (non-exhaustive) job sites for Defendants:

236 W. 10th Street; 61 E. 7th Street; 92nd Street & Lexington Avenue; 725 5th Avenue; 900 Park

Avenue, 56 Leonard Street; 103 Park Avenue; 121 E. 27th Street; and work done at the home of

Defendant Zyskowski.

       110.    From on or about December 1, 2017, to on or about April 11, 2019, Plaintiff Munoz

generally worked forty-two and a half (42.5) hours per week for Defendants, and worked

approximately eight weeks at fifty-one (51) hours per week over the course of his employment.




                                             16
         Case 1:20-cv-10452-GBD Document 1 Filed 12/10/20 Page 17 of 31




That is, in such period, Plaintiff Munoz generally worked from 8 a.m. to 5 p.m. five (5) days a

week, and worked approximately eight weeks from 8 a.m. to 5 p.m. six (6) days a week. He

normally received an unpaid half-an-hour break daily.

       111.    Plaintiff Munoz was paid a flat daily rate of $140, and thus was paid a total of $700

per week for those weeks in which Plaintiff Munoz worked five days, for a straight time rate of

$16.47 per hour; and was paid $840 per week for those weeks in which he worked six days, for a

straight time rate of $16.47 per hour.

       112.    At all times relevant, Plaintiff Munoz was not paid any overtime premium for any

hours worked above 40 in a given workweek.

Nonpayment For Nine Weeks: August-September 2018

       113.    Plaintiff Munoz had been owed up to nine weeks of backpay dating from in or about

August and September 2018, and is presently owed four weeks of unpaid wages.

       114.    After repeated requests that Defendants pay the unlawfully withheld wages, and

repeated broken promises by Defendants to do so, Plaintiff Munoz abandoned his job because of

the nonpayment.

       115.    Additionally, Defendants were holding one week’s pay as a “deposit” on Plaintiff

Munoz’s last day, and Plaintiff Munoz was never reimbursed for this unlawfully withheld week of

pay due from his first week of employment.

Plaintiff Elias Antonio Chavez Peña

       116.    Plaintiff Elias Antonio Chavez Peña (“Plaintiff Peña”) is an adult Hispanic

individual who is a resident of Kings County, State of New York.




                                              17
         Case 1:20-cv-10452-GBD Document 1 Filed 12/10/20 Page 18 of 31




       117.    As a helper for Defendant Fine Craftsman, Plaintiff Peña is a covered employee

as defined by FLSA, 29 U.S.C. § 203(e) and NYLL § 651(5) and NYLL § 190; and was not

exempt by FLSA, 29 U.S.C. § 213.

       118.    Plaintiff Peña has been employed by Defendant Fine Craftsman from on or about

July 18, 2018, to on or about November 9, 2018.

       119.    Plaintiff Peña worked at the following (non-exhaustive) list of job sites: 61 E. 7th

Street; 236 W. 10th Street.

       120.    From on or about July 18, 2018, to on or about November 9, 2019, Plaintiff Peña

generally worked forty-eight (48) hours per week for Defendants. That is, in such period, Plaintiff

Peña worked from 8 a.m. to 4:30 p.m. six (6) days a week, and ordinarily received an unpaid half

an hour break daily.

       121.    Plaintiff Peña was paid a flat daily rate of $120, and thus was paid a total of $720

per week, for a straight time rate of $15 per hour.

       122.    At all times relevant, Plaintiff Peña was not paid any overtime premium for any

hours worked above 40 in a given workweek.

Nonpayment For Five Weeks: October-November 2018

       123.    Starting on or about October 7th through November 8th, 2018, Plaintiff Peña was

not paid for five weeks of work.

       124.    After repeated requests that Defendants pay the unlawfully withheld wages, and

repeated broken promises by Defendant to do so, Plaintiff Peña abandoned his job because of the

nonpayment.




                                               18
         Case 1:20-cv-10452-GBD Document 1 Filed 12/10/20 Page 19 of 31




       125.    Additionally, Defendants were holding one week’s pay as a “deposit” on Plaintiff

Peña’s last day, and Plaintiff Peña was never reimbursed for this unlawfully withheld week of

pay.

Plaintiff Alejandro Perez

       126.    Plaintiff Alejandro Perez (“Plaintiff Perez”) is an adult Hispanic individual who is

a resident of Kings County, State of New York.

       127.    As a helper and then carpenter for Defendant Fine Craftsman, Plaintiff Perez is a

covered employee as defined by FLSA, 29 U.S.C. § 203(e) and NYLL § 651(5) and NYLL §

190; and was not exempt by FLSA, 29 U.S.C. § 213.

       128.    Plaintiff Perez was employed by Defendant Fine Craftsman from on or about April

2016 to September 2019. Plaintiff Perez was employed as a helper from on or about April 2016 to

April 2017, and was then promoted to carpenter and employed at such title from on or about April

2017 to September 2019.

       129.    Plaintiff Perez worked at the following (non-exhaustive) list of job sites: North Pier

& 5th Street; 60th Street & 4th Avenue; 401 E. 50th Street; 236 W. 10th Street; 61 E. 7th Street; 92nd

Street & Lexington Avenue; 725 5th Avenue; 900 Park Avenue, 56 Leonard Street; 103 Park

Avenue; 121 E. 27th Street; among others as well as work done at the home of Defendant

Zyskowski.

       130.    From in or about April 2016 to in or about April 2017, Plaintiff Perez at all times

worked fifty-four and a half (51.5) hours per week for Defendants. That is, in such period, Plaintiff

Perez worked from 8 a.m. to 5 p.m. five (5) days a week and 8 a.m. to 5:30 p.m. one (1) day a

week. He ordinarily received an unpaid half an hour break daily.




                                               19
         Case 1:20-cv-10452-GBD Document 1 Filed 12/10/20 Page 20 of 31




       131.    Plaintiff Perez was paid a flat daily rate of $150 during the period from April 2016

to April 2017. Thus, in this period Plaintiff Perez was paid a total of $900 per week for a straight

time rate of $17.47 per hour.

       132.    From in or about April 2017 to in or about September 2018, Plaintiff Perez’s pay

rate shifted to $170/day. Plaintiff Perez continued to work fifty-four and a half (51.5) hours per

week for Defendants. Thus, during this period Plaintiff Perez was paid a total of $1,020 per week,

for a straight time rate of $19.80 per hour.

       133.    In or about October 19, 2018, Plaintiff Perez stopped working for the Defendants.

       134.    Moreover, in October 2018, Defendant Pogorzelski blamed Plaintiff Perez for a job

that needed to be redone and told him that he would effectively need Plaintiff Perez for the job

being redone by withholding his pay in an amount equal to the cost of the repair.

       135.    Such action amounted to an illegal deduction from Plaintiff Perez’s wages.

Nonpayment For Five Weeks: September 17, 2018 to October 19, 2018

       136.    On or about September 17, 2018, Plaintiff Perez stopped receiving his pay from

Defendants, and he is owed for five weeks of work through October 19, 2018.

       137.    After repeated requests that Defendants pay the unlawfully withheld wages, and

repeated broken promises by Defendant to do so, on October 19, 2018, Plaintiff Perez arrived to

the work site only to be told by the foreman that no work was available.

Plaintiff Perez’s Return: December 2018-September 2019

       138.    In or about December 2018, after being off work and unpaid since October 19,

2018, he returned to work at six days per week at $200/day, and thus was paid a total of $1,200

per week, for a straight time rate of $23.30 per hour based on his fifty-four and a half (51.5) hour

schedule, supra.




                                               20
         Case 1:20-cv-10452-GBD Document 1 Filed 12/10/20 Page 21 of 31




        139.    In or about April 2019 he began to work five days per week at $200/day, and thus

was paid a total of $1,000 per week, for a straight time rate of $23.60 per hour based on a forty-

two and a half (42.5) hour schedule from 8 a.m. to 5 p.m, with half hour breaks.

        140.    At all times relevant, Plaintiff Perez was not paid any overtime premium for any

hours worked above 40 in a given workweek.

        141.    In May 2019 Defendant Zyskowski asked Plaintiff Perez to work a sixth day. When

Plaintiff inquired about overtime he was told, “For off the books you are getting good pay, why

are you asking for overtime?”

        142.    Plaintiff Perez ceased working for the Defendant on September 20, 2019.

        143.    Defendants were holding one week’s pay as a “deposit” on Plaintiff Perez’s last

day, and Plaintiff Perez was never reimbursed for this unlawfully withheld week of pay.

                       FLSA COLLECTIVE ACTION ALLEGATIONS

        144.    Plaintiffs bring their first, second, and seventh claims for relief as a collective action

under Section 16(b), 29 U.S.C. § 216(b) of the FLSA on behalf of all hourly workers employed by

Defendants at Fine Craftsman between on or about November 17, 2017, and the date of final

judgment in this matter that elect to opt in to this action. Such Plaintiffs are hereinafter referred to

as the "FLSA Collective Plaintiffs."

        145.    Defendants committed the acts alleged in this complaint knowingly, intentionally

and willfully within the meaning of FLSA, 29 U.S.C. § 216.

        146.    At all times relevant to this complaint, and upon information and belief, Plaintiffs

and the FLSA Collective Plaintiffs are and/or have been similarly situated, and have had

substantially similar compensation provisions. Thus, the claims of Plaintiffs are essentially the

same as those of the FLSA Collective Plaintiffs.




                                                 21
          Case 1:20-cv-10452-GBD Document 1 Filed 12/10/20 Page 22 of 31




         147.   All Plaintiffs and the FLSA Collective Plaintiffs have been subject to Defendants'

policies and practices of willfully failing to pay them in accordance with minimum wage

requirements in violation of FLSA, 29 U.S.C. § 206.

         148.   All Plaintiffs and the FLSA Collective Plaintiffs have been subject to Defendants’

policies and practices of willfully failing to pay overtime at a rate of one and a half times their

hourly rate for hours worked in excess of forty (40) per workweek in violation of FLSA, 29 U.S.C.

§ 207.

         149.   For notice and all other purposes related to claims brought under FLSA, 29 U.S.C.

§ 216(b), the names and addresses of the FLSA Collective Plaintiffs are available from Defendants'

records. Notice can be provided via first class mail to the last address known to Defendants for

each of the FLSA Collective Plaintiffs.

NYLL 194 DISPARATE PAY CLAIMS AS TO ALL PLAINTIFFS EXCEPT PLAINTIFF
                             ALVAREZ
         150.   All Plaintiffs are Hispanic.

         151.   All Plaintiffs except Plaintiff Alvarez are helpers and carpenters.

         152.   All Plaintiffs except Plaintiff Alvarez were also subjected to disparate pay because

of their Hispanic ethnicity.

         153.   Defendants also employ White and/or Polish workers in the positions of helpers,

painter/tapers and carpenters.

         154.   Defendants paid White and/or Polish helpers and carpenters more than Plaintiffs,

their Hispanic counterparts, for equal work, requiring equal skill, effort and responsibility

performed under the same working conditions.

         155.   For example, a White/Polish carpenter Jack LNU was paid at least fifty dollars

more per week than his Hispanic carpenter counterpart Plaintiff Hernandez.



                                               22
         Case 1:20-cv-10452-GBD Document 1 Filed 12/10/20 Page 23 of 31




       156.    Further, a White/Polish helper Danny LNU was paid at least fifty dollars more per

week than his Hispanic helper counterpart Plaintiff Munoz.

       157.    On the above information and belief, White/Polish helpers, painter/tapers and

carpenters were paid more than Plaintiffs, their Hispanic counterparts, at all times relevant.

       158.    This pay disparity cannot be explained by (a) a seniority system, (b) a merit system,

(c) a system that measures earnings by quantity or quality of production, or (d) any bona fide factor

other than race/ethnicity.

       159.    All Plaintiffs other than Plaintiff Alvarez received disparate pay for the entirety of

the relevant period.

         COMMON NEW YORK CITY HUMAN RIGHTS LAW ALLEGATIONS

       160.    Additionally, at all times relevant, Defendants discriminated against Plaintiffs in

regards to the terms and conditions of their employment in contravention of New York City Human

Rights Law and by subjecting them to a hostile work environment because of their race/ethnicity.

       161.    Defendants assigned Plaintiffs, all Hispanic workers, a disparate and more onerous

workload, and disparate terms and conditions of employment, than that assigned to Defendants’

white, Polish employees.

       162.    Specifically, Defendants would require the Plaintiffs to stop taking their break to

receive deliveries, unpack or sort materials, move or prepare tools, or clean-up their workspaces.

Defendants would not require the White/Polish workers to do this.

       163.    Plaintiffs were given more dangerous and difficult work.

       164.    White managers would scream at Plaintiffs, and tell them to work faster while their

did not yell at the similarly situated White/Polish workforce nor speak to them in such manner.




                                               23
         Case 1:20-cv-10452-GBD Document 1 Filed 12/10/20 Page 24 of 31




       165.      Plaintiffs had to act as porters and cleaning crew for their similarly White/Polish

workforce, even when they occupied the equal positions to their White/Polish counterparts.

       166.      Defendants would use abusive language to address Plaintiffs, calling them “stupid”

or “stupid people”, or “idiots” or “idiot people,” among other language, thereby creating a hostile

work environment for Plaintiffs and their similarly situated coworkers. Defendants did not address

Polish workers in this manner.

       167.      Defendants’ Foreman, Wesley LNU, would use such language especially

frequently.

       168.      Effectively, Hispanic workers were treated as a different caste of workers who were

not as valued or granted the same respect and dignity in their work as their White/Polish

counterparts even when Hispanic workers had equal or greater skills.

       169.      Further, this disparate treatment was open and notorious and occurred at various

times in the presence of individual Defendants.

       170.      Moreover, Plaintiffs never received antidiscrimination training on the job.

       171.      All Plaintiffs were subjected to disparate treatment and a hostile work environment

by Defendants.

       172.      Plaintiffs suffered emotional distress, humiliation and feelings of powerlessness as

a result of Defendants’ actions.

                                   FIRST CLAIM FOR RELIEF

 (FLSA Minimum Wage Claim, 29 U.S.C. §§ 201 et seq., Brought by Plaintiffs on Behalf of

              Themselves and the FLSA Collective Plaintiffs Against All Defendants)

       173.      Plaintiffs, on behalf of themselves and the FLSA Collective Plaintiffs, repeat,

reallege and incorporate each and every preceding paragraph as if set forth fully herein.




                                                24
         Case 1:20-cv-10452-GBD Document 1 Filed 12/10/20 Page 25 of 31




       174.    At all times relevant, each Defendants have been, and/or continue to be, an

"employer" engaged in interstate "commerce" and/or in the production of "goods" for "commerce,"

within the meaning of FLSA, 29 U.S.C. § 203.

       175.    At all times relevant, Defendants employed Plaintiffs and FLSA Collective

Plaintiffs as "employees" within the meaning of FLSA, 29 U.S.C. § 203.

       176.    Defendants were required to pay Plaintiffs and the FLSA Collective Plaintiffs at a

rate not less than the minimum wage rate under the FLSA for all hours worked.

       177.    Upon information and belief, Defendants knowingly failed to pay Plaintiffs and

FLSA Collective Plaintiffs the required minimum wage under the FLSA for each hour worked.

       178.    Plaintiffs, on behalf of themselves and the FLSA Collective Plaintiffs, seek

damages for their unpaid compensation, liquidated damages as provided by the FLSA, attorneys'

fees and costs, along with such other relief as this Court deems just and proper.

                               SECOND CLAIM FOR RELIEF

     (FLSA Overtime Claim, 29 U.S.C. § 201 et seq. Brought by Plaintiffs on Behalf of

           Themselves and the FLSA Collective Plaintiffs Against All Defendants)

       179.    Plaintiffs, on behalf of themselves and the FLSA Collective Plaintiffs, repeat,

reallege and incorporate each and every preceding paragraph as if set forth fully herein.

       180.    Throughout the period covered by the applicable statute of limitations and upon

information and belief, Plaintiffs and other FLSA Collective Plaintiffs regularly worked in excess

of forty (40) hours per workweek.

       181.    At all times relevant, and upon information and belief, Defendants have repeatedly

and willfully failed to pay the named Plaintiffs and the FLSA Collective Plaintiffs in accordance




                                              25
         Case 1:20-cv-10452-GBD Document 1 Filed 12/10/20 Page 26 of 31




with the overtime provisions of the FLSA for work performed in excess of forty (40) hours per

workweek.

       182.    Plaintiffs, on behalf of themselves and the FLSA Collective Plaintiffs, seek and are

entitled to recover damages for their unpaid overtime compensation, liquidated damages as

provided by the FLSA, attorneys' fees and costs along with such other relief as this Court deems

just and proper.

                                 THIRD CLAIM FOR RELIEF

 (New York State Minimum Wage Act Claim, NYLL Article 19 §§ 650 et seq., Brought by

       All Plaintiffs Except Plaintiff on Behalf of Themselves Against All Defendants)

       183.    All Plaintiffs except Plaintiff Alvarez, on behalf of themselves, repeat, reallege and

incorporate each and every preceding paragraph as if set forth fully herein.

       184.    Throughout the period covered by the applicable statute of limitations and upon

information and belief, Defendants knowingly paid Plaintiffs less than the minimum wage as

required by NYLL and the supporting regulations of the New York State Department of Labor.

       185.    Defendants did not pay the minimum wage for all hours worked by Plaintiffs.

       186.    Upon information and belief, Defendants' failure to pay Plaintiffs the minimum

wage was willful within the meaning of the NYLL.

       187.    Plaintiffs seek to recover their unpaid compensation, liquidated damages pursuant

to NYLL, Article 6, § 198, attorneys' fees, costs, pre- and post-judgment interest along with such

other relief as this Court deems just and proper.

                               FOURTH CLAIM FOR RELIEF

 (New York State Minimum Wage Act - Overtime Claim, NYLL § 650 et seq., Brought by

    Plaintiffs except Plaintiff Alvarez on Behalf of Themselves Against All Defendants)




                                               26
         Case 1:20-cv-10452-GBD Document 1 Filed 12/10/20 Page 27 of 31




       188.    Plaintiffs except Plaintiff Alvarez, on behalf of themselves, repeat, reallege and

incorporate each and every preceding paragraph as if set forth fully herein.

       189.    Throughout the period covered by the applicable statute of limitations and upon

information and belief, Defendants willfully and repeatedly failed to pay Plaintiffs at the overtime

rate for hours worked in excess of forty (40) hours per workweek as required by NYLL.

       190.    Plaintiffs seek and are entitled to recover their respective unpaid compensation,

damages pursuant to NYLL, Article 6, § 198, attorneys' fees, costs, pre- and post-judgment interest

along with such other relief as this Court deems just and proper.

       191.    Plaintiffs have been damaged in an amount as yet determined, plus liquidated

damages.

                                 FIFTH CLAIM FOR RELIEF

(Notice-and-Recordkeeping Requirements, NYLL § 195(3), Brought by Plaintiffs on Behalf

                             of Themselves Against All Defendants)

       192.    Plaintiffs, on behalf of themselves, repeat, reiterate, and incorporate each and every

preceding paragraph as if set forth fully herein.

       193.    Defendants have failed to provide Plaintiffs with wage statements or explanations

of how their wages were calculated in violation of NYLL § 195(3).

       194.    Plaintiffs have been damaged in an amount as yet determined, plus liquidated

damages.

                                 SIXTH CLAIM FOR RELIEF

(Notice-and-Recordkeeping Requirements, NYLL § 195(1), Brought by Plaintiffs on Behalf

                             of Themselves Against All Defendants)




                                               27
         Case 1:20-cv-10452-GBD Document 1 Filed 12/10/20 Page 28 of 31




       195.    Plaintiffs, on behalf of themselves, repeat, reiterate, and incorporate each and every

preceding paragraph as if set forth fully herein.

       196.    Defendants have failed to provide plaintiffs with wage notices as required on

February 1 of every year in violation of NYLL § 195(1).

       197.    Plaintiffs have been damaged in an amount as yet determined, plus liquidated

damages.

                               SEVENTH CLAIM FOR RELIEF

   (Discrimination, New York City Human Rights Law § 8-107(1)(a) and (19): Unlawful

    Discriminatory Practices Brought by Plaintiffs on Behalf of Themselves Against All

                                            Defendants)


       198.    Plaintiffs repeat and reallege all the allegations contained in this complaint and

specifically paragraphs 158 to 163 above.

       199.    The acts described constitute discrimination on the basis of Plaintiffs’ race or

ethnicity in violation of the New York City Human Rights Law. N.Y.C. Admin. Code § 8-

107(1)(a).

       200.    Due to Defendants’ violation of the New York City Human Rights Law, Plaintiffs

are entitled to recover from Defendants damages in a sum to be determined by a jury.


                                EIGHTH CLAIM FOR RELIEF

     (Pay Disparity Because Of Race/ Ethnicity Pursuant To NYLL 194(1) Against All
                                      Defendants)



       201.    All Plaintiffs except Plaintiff Alvarez hereby repeat and reallege each and every

allegation in the preceding paragraphs as if set forth fully herein.



                                               28
         Case 1:20-cv-10452-GBD Document 1 Filed 12/10/20 Page 29 of 31




       202.    Based on those allegations, Defendants subjected All Plaintiffs except Plaintiff

Alvarez to disparate pay on the basis of race/ ethnicity by paying them as Hispanic employees a

lesser rate of pay than that paid to White/Polish employees performing equal work, which required

equal skill, effort, and responsibility, and under the same working conditions and at the same

establishments or establishment within the same county.

       203.    The pay discrepancy between Hispanic and White/Polish workers cannot be

accounted for by a seniority system; (b) a merit system; or (c) any factor other than sex or any

bonafide factor other than race/ethnicity.

       204.    All Plaintiffs except Plaintiff Alvarez see to recover their unpaid compensation, and

treble damages pursuant to the NYLL, attorneys' fees, costs, pre- and post-judgment interest along

with such other relief as this Court deems just and proper.

                                 NINTH CLAIM FOR RELIEF


   (Unlawful Deductions, NYLL 196(d), Brought by Plaintiff Perez on Behalf of Himself

                              Individually Against All Defendants)


       205.    Plaintiff Perez, on behalf of himself repeats, reiterates and incorporates each and

every preceding paragraph as if set forth fully herein.

       206.    Throughout the period covered by the applicable statute of limitations, defendants

unlawfully failed to reimburse made unlawful deductions from Plaintiff Perez’s wages by making

him pay for repairs in violation of the NYLL.

       207.    Plaintiff Perez has been damaged in an amount as yet determined, plus liquidated

damages.

                                       RELIEF SOUGHT




                                                29
         Case 1:20-cv-10452-GBD Document 1 Filed 12/10/20 Page 30 of 31




WHEREFORE, Plaintiffs, on behalf of themselves and the FLSA Collective Plaintiffs, request

relief as follows:

    A. Designation of this action as a collective action for the purposes of the claims brought on

        behalf of the FLSA Collective Plaintiffs, along with prompt issuance of opt-in notice

        pursuant to 29 U.S.C. § 216(b) to all similarly situated members of the opt-in class;

    B. Designation of Plaintiffs as representatives of the FLSA Collective Plaintiffs;

    C. An order declaring that Defendants violated the FLSA in the manners stated in this

        complaint;

    D. An order declaring that Defendants’ violations of the FLSA were willful;

    E. An order declaring that Defendants violated the NYLL in the manners stated in this

        complaint;

    F. An order declaring that Defendants’ violations of the NYLL were willful;

    G. An award of overtime compensation under the FLSA and NYLL;

    H. An award of minimum wage compensation under the FLSA and NYLL;

    I. An award of NYLL damages for disparate pay because of race/nationality;

    J. An award of all liquidated damages, including treble liquidated damages as provided for

        violations of the NYLL;

    K. An award of liquidated damages pursuant to the FLSA;

    L. All relief pursuant to NYC Human Rights Law for Plaintiffs’ emotional distress and

        compensatory damages for wage disparity;

    M. All penalties available under the applicable laws;

    N. Attorneys' fees pursuant to 29 U.S.C. § 216, NYLL § 663 and all other applicable statutes;

    O. Interest as provided by law; and




                                              30
          Case 1:20-cv-10452-GBD Document 1 Filed 12/10/20 Page 31 of 31




    P. Such other relief as this Court deems just and proper.



                                          JURY TRIAL

Plaintiffs demand a jury trial for all causes of action and claims for which they have a right to a

jury trial.


Dated: New York, New York
       November __, 2020


                                              Respectfully submitted,

                                              MIRER MAZZOCCHI & JULIEN, PLLC




                                              ______________________________
                                              By: Ria Julien
                                              Attorney for Plaintiffs
                                              1 Whitehall Street, 16th Floor
                                              New York, NY 10004
                                              (212) 231-2235
                                              jmirer@mmsjlaw.com




                                               31
